          Case 1:18-cv-00282-AWI-BAM Document 51 Filed 04/27/20 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH B. FRUEH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
 5 Facsimile: (916) 554-2900

 6 Attorneys for Defendant
   KATHLEEN HAWK SAWYER
 7 Director of the Federal Bureau of Prisons

 8

 9                             IN THE UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12   LORENA GUTHRIE,                            Case No. 1:18-cv-00282-AWI-BAM

13                               Plaintiff,     STIPULATION AND ORDER TO AMEND
                                                SCHEDULING ORDER (ECF 31)
14                        v.

15   KATHLEEN HAWK SAWYER, Director of
     the Federal Bureau of Prisons,
16
                                 Defendant.
17

18

19
20

21

22

23

24

25

26
27

28



30
           Case 1:18-cv-00282-AWI-BAM Document 51 Filed 04/27/20 Page 2 of 4

 1                    STIPULATION AND ORDER TO AMEND SCHEDULING ORDER

 2          IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that

 3 the Scheduling Order (ECF 31) be amended as follows:

 4          1.       The mental examination of Plaintiff Lorena Guthrie, as ordered pursuant to Federal Rule

 5 of Civil Procedure 35 (ECF 49), shall be completed by July 10, 2020.

 6          2.       The deadline for serving initial expert disclosures shall be continued from May 8, 2020,

 7 to August 7, 2020.

 8          3.       The deadline for serving rebuttal expert disclosures shall be continued from June 26,

 9 2020, to September 11, 2020.

10          4.       The deadline for completing expert discovery shall be continued from August 28, 2020,

11 to October 16, 2020.

12          The reasons for amending the Scheduling Order are as follows:

13          1.       The parties were prepared to proceed with the mental examination of Plaintiff as

14 scheduled on March 20, 2020, but the imposition of stay-at-home orders, as well as rapidly evolving

15 concerns for public health and safety related to the spread of COVID-19 more generally, prevented the

16 examination from proceeding.

17          2.       The inability to proceed with Plaintiff’s mental examination, as well as the continuation

18 of stay-at-home orders, physical-distancing practices, and limitations on the functioning of courts and

19 private enterprise since mid-March 2020 and foreseeably into at least June 2020,1 has made the
20 preparation of expert disclosures and the completion of expert discovery impracticable in this case under

21 the Scheduling Order established before the COVID-19 pandemic.

22 ///

23 ///

24 ///

25 ///

26 ///
27
            1
28              See E.D. Cal. General Order 617.


      STIPULATION AND ORDER TO AMEND SCHEDULING           1
30    ORDER
           Case 1:18-cv-00282-AWI-BAM Document 51 Filed 04/27/20 Page 3 of 4

 1         3.      In light of the foregoing, the parties believe that certain deadlines in this case must be

 2 continued as set forth above. The parties are mindful, however, that circumstances surrounding

 3 COVID-19 continue to be uncertain, and the deadlines proposed above are based on little more than

 4 speculation regarding how circumstances may evolve over the coming weeks and months. Further

 5 amendments to the Scheduling Order thus may be necessary as additional information comes to light.

 6 Dated: April 24, 2020                                  MCGREGOR W. SCOTT
                                                          United States Attorney
 7
                                                  By:     /s/ Joseph B. Frueh
 8                                                        JOSEPH B. FRUEH
                                                          Assistant United States Attorney
 9
                                                          Attorneys for Defendant
10                                                        KATHLEEN HAWK SAWYER
                                                          Director of the Federal Bureau of Prisons
11

12 Dated: April 23, 2020                                  LAW OFFICE OF KEVIN G. LITTLE

13                                                By:     /s/ Kevin G. Little            (authorized 4/23/2020)
                                                          KEVIN G. LITTLE
14
                                                          Attorneys for Plaintiff
15                                                        LORENA GUTHRIE
16

17

18

19
20

21

22

23

24

25

26
27

28

      STIPULATION AND ORDER TO AMEND SCHEDULING          2
30    ORDER
           Case 1:18-cv-00282-AWI-BAM Document 51 Filed 04/27/20 Page 4 of 4

 1                                                 ORDER
 2       Pursuant to the stipulation of the parties, and good cause appearing, the Court GRANTS the
 3 parties’ request. IT IS HEREBY ORDERED that the psychiatric mental examination of Plaintiff Lorena

 4 Guthrie shall be completed by July 10, 2020, pursuant to the terms of the Stipulation and Order Re: Rule

 5 35 Mental Examination (Doc. No. 49). Additionally, the Scheduling Order (Doc. No. 31) is modified as

 6 follows:

 7          Expert Disclosure:                                 August 7, 2020
            Supplemental Expert
 8          Disclosure:                                        September 11, 2020
 9          Expert Discovery
            Cutoff:                                            October 16, 2020
10

11        All other deadlines in the Scheduling Order remain unchanged. The parties are cautioned that

12 further modifications of the Scheduling Order will not be granted absent a demonstrated showing of

13 good cause. Fed. R. Civ. P. 16(b). Good cause may consist of the inability to comply with court orders

14 in light of the COVID-19 pandemic. Any such future difficulties should be explained.

15 IT IS SO ORDERED.

16
        Dated:    April 27, 2020                           /s/ Barbara   A. McAuliffe           _
17
                                                     UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28

      STIPULATION AND ORDER TO AMEND SCHEDULING        3
30    ORDER
